Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 22, 1979, convicting him of four counts of grand larceny in the second degree, upon a jury verdict, and sentencing him to concurrent terms of imprisonment, all with a maximum of three years, in addition to fines totaling $28,000. Judgment modified, as a matter of discretion in the interest of justice, by vacating the sentence of imprisonment and substituting therefor provisions sentencing defendant on all counts, in addition to the fines, to concurrent terms of 60 days’ imprisonment and 4 years and 10 months’ probation. As so modified, judgment affirmed, and case remitted to the Supreme Court, Kings County, to fix the conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Titone, J. P., O’Connor, Gulotta and Margett, JJ., concur.